DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims1-2, 4-7, 9-14, and 16-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a generating method of multimedia file, applicable to a multimedia file generation apparatus, and comprising: obtaining a panorama video associated with a timeline, wherein the panorama video comprises at least one image object, the panorama video is composed of video frames respectively corresponding to different time stamps on the timeline; obtaining a plurality of object positions of the at least one image object corresponding to the timeline, wherein the at least one image object comprises a first image object, the object positions corresponding to the timeline comprises a plurality of first object positions of the first image object, and the first object positions within different time zones are sampled according to a time interval; manufacturing the object positions into an object position file; and generating at least one data track of a multimedia file according to the object position file to produce the multimedia file including the panorama video and recording the object positions, wherein the multimedia file comprises the at least one data track recording the object positions, wherein the multimedia file comprises a header and a plurality of data tracks, the data tracks comprise a video data track and at least one object position data track configured for recording the object positions, and the header records description of the at least one object position data track and the number of the at least one object position data track.
 Claim6 recites a multimedia file generation apparatus, comprising: a storage device, recording a plurality of modules; a processor, coupled to the storage device, and configured to execute the modules to: obtain a panorama video associated with a timeline, wherein the panorama video comprises at least one image object, the panorama video is composed of video frames respectively corresponding to different time stamps on the timeline; obtain a plurality of object positions of the at least one image object corresponding to the timeline, wherein the at least one image object comprises a first image object, the object positions corresponding to the timeline comprises a plurality of first object positions of the first image object, and the first object positions within different time zones are sampled according to a time interval; manufacture the object positions into an object position file; and generate at least one data track of a multimedia file according to the object position file to produce the multimedia file including the panorama video and recording the object positions, wherein the multimedia file comprises the at least one data track recording the object positions, wherein the multimedia file comprises a header and a plurality of data tracks, the data tracks comprise a video data track and at least one object position data track configured for recording the object positions, and the header records description of the at least one object position data track and the number of the at least one object position data track.
Claim11 recites a playing method of multimedia file, applicable to a multimedia file playback apparatus, and comprising: receiving a multimedia file comprising a panorama video associated with a timeline, the panorama video is composed of video frames respectively extracting a first data track of the multimedia file to obtain a plurality of first object positions of a first image object corresponding to the timeline, wherein the first object positions within different time zones are sampled according to a time interval; displaying an icon of the first image object in frames displayed by a screen when playing the panorama video; and in response to detecting a selection operation performed on the icon, determining a field of view (FOV) for playing the panorama video according to the first object positions recorded by the first data track and playing the frames including the first image object based on the determined FOV, wherein the multimedia file comprises the first data track recording the first object positions, wherein the multimedia file comprises a header and a plurality of data tracks, the data tracks comprise video data track and at least one object position data track configured for recording the object positions, and the header records description of the at least one object position data track and the number of the at least one object position data track.
Claim16 recites  a multimedia file playback  apparatus, comprising: a screen; a storage device, recording a plurality of modules; a processor, coupled to the screen and the storage device, and configured to execute the modules to: receive a multimedia file comprising a panorama video associated with a timeline, the panorama video is composed of video frames respectively corresponding to different time stamps on the timeline; extract a first data track of the multimedia file to obtain a plurality of first object positions of a first image object corresponding to the timeline, wherein the first object positions within different time zones are sampled according to a time interval; display an icon of the first image object in frames displayed by the screen when playing the panorama video; and in response to detecting a selection operation performed on the icon, determine a field of view (FOV) for playing the panorama video according to the first object positions recorded by the first data track and play the frames including the first image object based on the determined FOV, wherein the multimedia file comprises the first data track recording the first object positions, wherein the multimedia file comprises a header and a plurality of data tracks, the data tracks comprise video data track and at least one object position data track configured for recording the object positions, and the header records description of the at least one object position data track and the number of the at least one object position data track.
The closest prior arts, Li et al US 2018/0367777, either singularly or in combination fails to anticipate or render the under lined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484